IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 279A17

                                Filed 2 March 2018

IN THE MATTER OF: D.E.M.



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 802 S.E.2d 766 (2017), affirming an order

entered on 29 September 2016, as amended by an order entered on 10 October 2016,

by Judge David V. Byrd in District Court, Wilkes County. Heard in the Supreme

Court on 5 February 2018.


      Vannoy, Colvard, Triplett & Vannoy, P.L.L.C., by Daniel S. Johnson, for
      petitioner-appellees.

      Robert W. Ewing for respondent-appellant mother.


      PER CURIAM.


      AFFIRMED.